Citation Nr: 0612311	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946, and he died in March 1997.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  This case 
was previously before the Board in January 2004, at which 
time it was remanded to ensure due process.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.  



FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The maximum possible exposure to ionizing radiation the 
veteran had during service was less than one rem.  

3.  The veteran died in March 1997 of metastatic 
adenocarcinoma of the rectum.

4.  The competent medical evidence fails to establish a link 
between the veteran's fatal adenocarcinoma of the rectum and 
service, to include exposure to ionizing radiation.




CONCLUSION OF LAW

The cause of the veteran's death, adenocarcinoma of the 
rectum, was not incurred in or aggravated by active service; 
nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of the February 
2004 letter from the VA to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate her claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession, 
pertinent to the appeal, to VA.  

In the present appeal, the appellant was not provided with 
notice in February 2004 of what type of information and 
evidence was needed to establish an effective date for any 
benefits awarded pursuant to her claim.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
Duty to assist

The veteran's service medical records, except for the 
separation examination, are not available.  In cases such as 
these, the VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the appellant's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the appellant.  
Russo v. Brown, 9 Vet. App. 46 (1996).  
With regard to the duty to assist, the record contains the 
veteran's discharge examination, Surgeon General Office 
records, post-service private medical records, and the 
opinions of a VA physician and the Chief, VA Public Health 
and Environmental Hazards Officer.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record that could be obtained.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and carcinoma becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Certain diseases are also statutorily presumed to have been 
incurred in service by radiation-exposed veterans; however, 
rectal cancer is not one of those diseases.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(d) (as amended y 67 Fed. Reg. 3612 
- 3616 (January 25, 2002)).  Nevertheless, if the veteran can 
show that he was a "radiation-exposed veteran" who 
subsequently developed a radiogenic disease, and such disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), the claim will be referred to the Under 
Secretary for Benefits for consideration of whether sound 
scientific and medical evidence supports the conclusion it is 
at least as likely as not that the veteran's disease resulted 
from exposure to radiation in service.  The Under Secretary 
for Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  38 C.F.R. § 3.311(b) and (c).  
The term radiogenic disease includes colon cancer and rectal 
cancer.  38 C.F.R. § 3.311(b)(2).  

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  

Service connection can be established on a direct basis under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Applicable 
regulation also provides if a claim is based on a disease 
other than one of those listed in paragraphs (b)(2) or (b)(3) 
of 38 C.F.R. § 3.311, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence supporting the appellant's claim includes 
information showing that he was a member of the American 
occupation forces in Japan following World War II.  He was 
present in the Hiroshima area from October 6, 1945 through 
January 31, 1946.  In addition, the Board observes that some 
of the medical records reveal that the veteran had 
adenocarcinoma of the colon.  In this regard, the Board 
observes that on private hospitalization in August 1996, it 
was reported that the veteran underwent surgery and a biopsy 
showed grade 3 adenocarcinoma consistent with colonic origin.  

The evidence against the appellant's claim includes the fact 
that there is no indication of carcinoma during service or 
for many years thereafter.  In this regard, the Board 
observes that the discharge examination conducted in October 
1946 revealed no clinical evidence of carcinoma, and the anus 
and rectum were evaluated as normal.  When hospitalized in 
February 1996, it was reported that the veteran was diagnosed 
with grade 3 adenocarcinoma of the rectum.  It was indicated 
that he had experienced increased frequency in his stool with 
bleeding and decreased appetite with a 20 to 30 pound weight 
loss for a few months prior to being seen in November 1995.  
The diagnosis following the August 1996 private 
hospitalization was recurrent carcinoma of the rectum with 
abdominal carcinomatosis.

Following a request for information from the VA, the Defense 
Special Weapons Agency reported that a scientific dose 
reconstruction determined the maximum possible radiation dose 
that might have been received by any individual at Hiroshima 
or Nagasaki for the full duration of the American occupation.  
Using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation and ingestion was less 
than one rem.  

In September 1999, the Chief, Public Health and Environmental 
Hazards Officer of VA noted that a statistically significant 
increased risk for rectal cancer had been found only after 
extremely high radiation therapy doses.  She concluded that 
it was unlikely that the veteran's rectal cancer could be 
attributed to exposure to ionizing radiation in service.  

In April 2003, a VA physician related that she had reviewed 
the records and stated that the veteran's malignancy was 
variously referred to as primary rectal cancer, 
adenocarcinoma and adenocarcinoma consistent with colon 
primary.  She added that the note dated in February 1996 
stated that the veteran was admitted for resection of a 
primary rectal carcinoma.  The diagnosis was grade 3 
adenocarcinoma of the rectum, biopsy proven.  She believed 
that this was the most definitive statement on the veteran's 
diagnosis and concluded that the primary site of the 
veteran's cancer was the rectum.

Thus, the most probative evidence is to the effect that the 
veteran had rectal carcinoma which had its onset many years 
following the veteran's discharge from service, and that it 
was not etiologically related to his exposure to ionizing 
radiation during service.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, the appellant's lay 
assertions to the effect that the veteran's rectal cancer is 
related to service, to include his exposure to ionizing 
radiation therein, are neither competent nor probative of the 
issue in question.  She has also argued that cancer of the 
rectum should receive the same presumption as cancer of the 
colon.  It must be observed that this is a regulatory matter, 
and the Board is obligated to comply with the regulations.  
Currently, cancer of the rectum is not given the same 
presumption as a carcinoma of the colon.  

The Board concludes that the medical opinions of record are 
of greater probative value than the appellant's statements 
regarding the etiology of the veteran's rectal cancer.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


